             Case 5:20-cv-06297-JMG Document 21 Filed 04/09/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



SECURITIES AND EXCHANGE COMMISSION, :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :         Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.           :         (filed in the United States District
(dba THE INCOME STORE)                    :         Court, Northern District of Illinois)
                                          :
and                                       :
                                          :
KENNETH D. COURTRIGHT, III,               :
                                          :
                        Defendants.       :
                                          :
                                          :
MELANIE E. DAMIAN, AS RECEIVER OF         :
TODAY’S GROWTH CONSULTANT, INC.           :         Civil Action No. 20-cv-06297
(dba THE INCOME STORE) ,                  :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :
CONKLIN WEB PROPERTIES, LLC d/b/a         :
CONKLIN MEDIA, CONKLIN MEDIA LLC,         :
CONKLIN & COURTRIGHT LLC,                 :
PROSPECT MX, LLC, DAVE CONKLIN,           :
JODI CONKLIN, EMILY LASKO                 :
and HALEY HIRTHLER                        :
                                          :
                        Defendants.       :
__________________________________________:


                                        ORDER

          AND NOW, this            day of                  , 2021, upon consideration of

the Motion to Dismiss of Defendants Conklin Web Properties LLC d/b/a Conklin Media,




{02147582;v1 }
            Case 5:20-cv-06297-JMG Document 21 Filed 04/09/21 Page 2 of 5




Conklin Media LLC, Conklin & Courtright, and Dave Conklin, and Plaintiff’s response thereto,

it is ORDERED the Motion is DENIED. The Court grants Plaintiff leave to amend Count II of

the Complaint to seek recovery of only those transfers made during the applicable limitations

period.




                                            JOHN M. GALLAGHER, U.S.D.J




{02147582;v1 }                               2
             Case 5:20-cv-06297-JMG Document 21 Filed 04/09/21 Page 3 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SECURITIES AND EXCHANGE COMMISSION, :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :                  Civil Action No. 1:19-cv-08454
TODAY’S GROWTH CONSULTANT, INC.           :                  (filed in the United States District
(dba THE INCOME STORE)                    :                  Court, Northern District of Illinois)
                                          :
and                                       :
                                          :
KENNETH D. COURTRIGHT, III,               :
                                          :
                        Defendants.       :
                                          :
                                          :
MELANIE E. DAMIAN, AS RECEIVER OF         :
TODAY’S GROWTH CONSULTANT, INC.           :                  Civil Action No. 20-cv-06297
(dba THE INCOME STORE) ,                  :
                                          :
                        Plaintiff,        :
                                          :
                  v.                      :
                                          :
CONKLIN WEB PROPERTIES, LLC d/b/a         :
CONKLIN MEDIA, CONKLIN MEDIA LLC,         :
CONKLIN & COURTRIGHT LLC,                 :
PROSPECT MX, LLC, DAVE CONKLIN,           :
JODI CONKLIN, EMILY LASKO                 :
and HALEY HIRTHLER                        :
                                          :
                        Defendants.       :
__________________________________________:

  PLAINTIFF’S RESPONSE TO DEFENDANTS CONKLIN WEB PROPERTIES LLC,
           CONKLIN MEDIA LLC, CONKLIN & COURTRIGHT, LLC
          AND DAVE CONKLIN’S MOTION TO DISMISS COMPLAINT

          For the reasons set forth in Plaintiff’s memorandum in opposition to Defendants’ Motion

to Dismiss Complaint, which is filed contemporaneously herewith and is incorporated herein,

Plaintiff respectfully requests the Court deny the Motion.



{02147582;v1 }
            Case 5:20-cv-06297-JMG Document 21 Filed 04/09/21 Page 4 of 5




                                       Respectfully submitted,

                                       DAMIAN & VALORI LLP

                                       /s/ Kenneth Dante Murena
                                       Kenneth Dante Murena, Esq.
                                       Florida Bar No. 147486
                                       kmurena@dvllp.com
                                       Christine M. Dimitriou, Esq.
                                       Florida Bar No. 99381
                                       cdimitriou@dvllp.com
                                       Damian & Valori LLP
                                       1000 Brickell Avenue, Suite 1020
                                       Miami, FL 33131
                                       Telephone: (305) 371-3960
                                       Facsimile: (305) 371-3965
                                       Admitted Pro Hac Vice


                                       SEMANOFF ORMSBY
                                       GREENBERG & TORCHIA, LLC

                                       /s/ Stephen C. Goldblum
                                       Stephen C. Goldblum, Esq.
                                       2617 Huntingdon Pike
                                       Huntingdon Valley, PA 19006
                                       Telephone: (215) 887-0200
                                       Email: sgoldblum@sogtlaw.com

                                       Counsel for Melanie E. Damian,
                                       Court-Appointed Receiver




{02147582;v1 }                            4
            Case 5:20-cv-06297-JMG Document 21 Filed 04/09/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the date indicated below, a true and correct copy of the foregoing

was served by email and CM/ECF on the following:

                                       Matthew Mark Hennesey, Esquire
                                       Barley Snyder LLP
                                       126 East King Street
                                       Lancaster, PA 17601
                                       mhennesey@barley.com


                                                      SEMANOFF ORMSBY
                                                       GREENBERG & TORCHIA, LLC


                                                      BY:     /s/ Stephen C. Goldblum
                                                              STEPHEN C. GOLDBLUM
DATE: April 9, 2021




{02147582;v1 }                                    5
